United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1491
                                    ___________

Wanda Bucklinger; Frank Bucklinger,      *
                                         *
             Appellees,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Wal-Mart Stores, Inc.,                   *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                           Submitted: October 27, 1999
                               Filed: October 29, 1999
                                   ___________

Before WOLLMAN, Chief Judge, BOWMAN and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       Wal-Mart Stores, Inc. appeals the District Court’s1 order denying its motion for
a new trial in this diversity slip-and-fall action. Having reviewed the record and the
parties’ briefs, we affirm for the reasons stated by the District Court. See 8th Cir. R.
47B.




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-